FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 March 16, 2012 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Franklin Floating Rate Master Trust File No. 811-09869 Registration Statement on Form N-1A Dear Sir or Madam: On behalf of the Registrant, and pursuant to Section 8 of the Investment Company Act of 1940, as amended (the “1940 Act”), please find transmitted herewith for filing via the EDGAR system Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”). The Registrant is filing this Amendment for the purposes of: (i) responding to comments received from the Staff of the U.S. Securities and Exchange Commission (the “SEC”) concerning the Registrant's Registration Statement on Form N-1A, which was filed with the SEC on November 25, 2011; and (ii) making certain other non-material changes. Shares of the Registrant may be purchased only in private placement transactions. This Amendment has been filed pursuant to Rule 8b-16 under the 1940 Act. Questions related to this filing should be directed to Bruce Bohan, Esquire at (650) 312-3504. Sincerely yours, FRANKLIN FLOATING RATE MASTER TRUST /s/DAVID P. GOSS David P. Goss Vice President DPG:dac
